LAWRENCE, Judge
(concurring in part and dissenting in part):
I concur with the majority opinion except in its finding that the appellant’s confessions are uncorroborated as to all of the offenses of which appellant was convicted. I conclude that appellant’s detailed and entirely believable confessions are corroborated sufficiently by independent evidence in the record of trial as to the findings of Specification 4 of Charges I and II. I am convinced beyond a reasonable doubt of appellant’s guilt of those two offenses and would affirm them.
Independent corroborative evidence is required in order to ensure the trustworthiness of a confession. See United States v. Rounds, 30 M.J. 76, 80 (C.M.A.1990). Distrust of confessions has a long history in England and the United States, the reasons for which are not hard to discover. Police methods for extracting confessions have until recently often been coercive if not at times brutal. Mentally ill persons may be especially susceptible to coercive or simply clever methods of interrogation, or they may confess to crimes that they did not *586commit for reasons only they can fully comprehend. Some persons may confess to shield someone else from prosecution or to gain some supposed benefit that might otherwise be unavailable. Thus, courts developed a rule that independent evidence must be presented in court to show that the confession is based in fact since a conviction based solely on a confession was deemed to be unreliable.
In recent years, these concerns have lessened. Police practices in obtaining confessions are now open to courtroom scrutiny, and constitutional protections and the exclusionary rule provide reasonably effective means to preclude conviction based on coerced confessions. If any question exists regarding an accused’s mental status, courts may order mental examinations to discover any condition that may have influenced the accused to confess falsely or might hinder the accused’s ability to understand the issues in court or cooperate with his counsel to exclude the confession from evidence. Finally, prosecutors in modern America, especially military ones, have clear ethical obligations to see that justice is done and to examine all available evidence to ensure that an innocent confessor is discovered. Whatever merit once existed in a strict corroboration requirement is brought into question by recent developments in constitutional law, changes in criminal procedure, and advances in legal ethics.
As a result, the federal courts have rejected the “elements-corroboration” or corpus delicti rule for corroboration that still exists in many states. Instead, federal and military courts now employ the “trustworthiness-corroboration” test. See Rounds, 30 M.J. at 81; United States v. Melvin, 26 M.J. 145,146-47 (C.M.A.1988). As a result, today the standard for corroboration is substantially lower than it once was. Now a confession may be admitted into evidence if “independent evidence raise[s] an inference of truth as to the essential facts stated in the confession.” Rounds, 30 M.J. at 80; see Mil.R.Evid. 304(g)(1). The independent evidence need not be shown by even a preponderance of the evidence, see Smith v. United States, 348 U.S. 147, 156, 75 S.Ct. 194, 199, 99 L.Ed. 192 (1954), and in military courts the required amount of such evidence is very slight indeed. See Melvin, 26 M.J. at 146.
In generally assessing the trustworthiness of appellant’s confessions, and thus the reliability of any conviction based on them, I begin by noting that appellant’s handwritten and typed confessions are detailed, internally consistent, and uncontradicted by other available evidence. The voluntariness of his confessions was fully litigated at trial, and the military judge found, correctly in my opinion, that the confessions were voluntarily made. Prior to trial, appellant was evaluated at a Rule for Courts-Martial 706 board, the report of which suggests no mental condition that would lead appellant to falsely confess to these crimes. Nothing in the record of trial suggests that appellant confessed to protect another person or any other motive for confessing other than an awareness of his patent guilt. The military judge, but not the members as triers of fact, became aware that appellant had taken a polygraph examination that revealed deception on those salient questions that went to his guilt of the offenses charged. In short, the record of trial is replete with evidence that in general establishes the trustworthiness of these confessions. The question in this review is whether sufficient corroborating evidence was introduced before the trier of fact to satisfy the requirement for corroboration as it presently exists in military law.
Military Rule of Evidence 304(g) effected a “major procedural change” regarding the admissibility of confessions in military courts. The current rule is that “[t]he military judge alone shall determine when adequate evidence of corroboration has been received. Corroborating evidence usually is to be introduced before the admission or confession is introduced but the military judge may admit evidence subject to later corroboration.” Mil.R.Evid. 304(g)(2). The rule and accepted trial practice indicate that under current procedures corroborating evidence may be presented prior to or outside the trial on the merits. *587The defense may move in limine to prevent introduction of the confession based on inadequate independent evidence, see, e.g., United States v. Baum, 30 M.J. 626, 628 n. 5 (N.M.C.M.R.1990), or the government may seek a determination prior to trial since admission of a confession often bears importantly on how much available evidence the government will choose to present to the trier of fact on the merits. Thus, the military judge may make a preliminary ruling based on the evidence presented to him in an Article 39(a) session to permit both sides to adequately plan their cases.
The trier of fact now considers the “type and amount of evidence introduced as corroboration” only as a factor in “determining the weight, if any, to be given to the admission or confession.” MiLR.Evid. 304(g)(1). There is no requirement that the evidence of corroboration introduced before the trier of fact be the same in amount, type, or persuasiveness as that that may have been considered by the military judge in an Article 39(a) session in determining whether the requirement for corroboration is met. Indeed, if the military judge in an Article 39(a) session decides that the confession is corroborated, the government is free to decide what corroborating evidence it desires to present on the merits as a matter of trial tactics, although usually the government will choose to put on all the evidence that is available to add to the weight of the confession. All that is required is that sufficient independent evidence be introduced to convince the trier of fact that the accused told the truth in his confession and that the extrinsic evidence and the confession or admission itself be sufficient evidence to support a finding of guilt beyond a reasonable doubt. Melvin, 26 M.J. at 147.
During the Article 39(a) session at which the defense sought unsuccessfully to suppress the admissibility of appellant’s confession, evidence was admitted without defense objection that showed that Jennifer brought a pair of her panties to school in her book pack on 13 October. On the 14th, the panties were given to Special Agent (SA) Cacciaroni. At that time, SA Cacciaroni noticed a stain on them that appeared to be semen. SA Cacciaroni placed the panties into evidence and sent them to a forensic laboratory in California. The test revealed that the stain was semen and that the blood type derived from the sample was the same as appellant’s. Record at 83-85. Appellant’s typed confession of 29 November 1988 details a common manner of molestation in which appellant ejaculated outside the victim’s vagina such that semen would likely be found on the victim’s panties that ordinarily were pulled down but not off.
Corroboration is not required as to the identity of the perpetrator of a crime, it is only required as to the existence of the crime itself. See United States v. Yates, 24 M.J. 114 (C.M.A.1987). The fact that SA Cacciaroni seized Jennifer’s panties that contained an apparent semen stain shortly after the alleged molestation occurred and the stain was subsequently confirmed to be semen by a laboratory test that also matched the blood type to that of appellant amply corroborates the existence of the crime. Young girls do not produce semen; its presence on a 10-year old girl’s panties raises a strong inference that the girl has been sexually molested. At this point in the trial, all parties were fully aware that the government had introduced sufficient evidence to allow admission of the confessions before the trier of fact and that the government could readily corroborate appellant’s confessions during the trial on the merits even without Jennifer’s statements, at least as to Specification 4 of Charges I and II.
Nonetheless, the law requires that some minimal evidence of corroboration be presented to the trier of fact even after sufficient evidence to permit admission of the confession or admissions is introduced before the military judge in an Article 39(a) session; however, that portion of SA Cacciaroni’s testimony given on the merits that is quoted by the majority meets that requirement. The members could fairly conclude from SA Cacciaroni’s testimony that shortly after the alleged molestation she seized a pair of Jennifer’s panties that had *588an apparent semen stain on them. This independent evidence raises an inference of the truth of this portion of appellant’s confession. Had Jennifer’s statements not been admitted this evidence along with appellant’s extremely convincing confessions would surely have resulted in appellant’s conviction of the offenses contained in Specification 4 of Charges I and II. In light of the detailed and especially convincing quality of appellant’s confessions, this independent evidence establishes their truthfulness and reliability beyond any reasonable doubt.
During trial, the question of corroboration never arose for several reasons. First, Jennifer’s out-of-court statements, if properly admitted, clearly corroborated the confessions. Second, it is apparent to me as it surely was to both sides that the government possessed overwhelming evidence to corroborate appellant’s confessions aside from Jennifer’s statements. Had the defense objected to the hearsay portion of SA Cacciaroni’s testimony that concerned the panties during the Article 39(a) session, trial counsel could easily have introduced the laboratory report that proved the presence of semen and the match with appellant’s blood type. Probably no expert needed to be called to interpret the report since the presence of semen can be determined through a simple microscopic examination and blood-typing is easily comprehended by any layman. See United States v. Murphy, 23 M.J. 310 (C.M.A.1987). In short, even had trial defense counsel anticipated our ruling that Jennifer’s statements were inadmissible, she could not have prevented the admission of substantial independent evidence in corroboration and the military judge's inevitable finding that appellant’s confessions were corroborated as to these two offenses. Trial defense counsel hotly contested the admission of the statements and undoubtedly was aware that by pleading not guilty the issue of the correctness of the military judge’s ruling was preserved during review and appeal of this case. At no point in this trial did defense counsel contest the existence of corroboration of appellant’s confessions. It is unclear to me whether trial defense counsel saw this issue and, recognizing that it would easily be resolved in the government’s favor, consciously chose not to raise the matter during the trial on the merits. If trial defense counsel had any question regarding the existence of corroboration with or without the admission of Jennifer’s statements, however, she should have raised that issue at trial.1 As trial defense counsel failed to raise the issue, I view the evidence in a light most favorable to the government in resolving this issue.
Setting aside and dismissing the other findings of guilty and affirming Specification 4 of Charges I and II, and considering both as multiplicious, I would reassess the sentence in light of United States v. Sales, 22 M.J. 305 (C.M.A.1986).

. Appellant’s failure to allege an inadequacy of corroboration at trial or on appeal results in a question whether this issue is effectively waived under Mil.R.Evid. 103. See Melvin, 26 M.J. at 147.